Citation Nr: 0402236	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. §§ 1310, 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  According to his DD 214, he was awarded a 
Combat Infantryman Badge (CIB), a Purple Heart and a Bronze 
Star.  The appellant is his surviving spouse. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the appellant's claim seeking 
entitlement to service connection for the veteran's cause of 
death.  In the March 2002 rating decision, the RO also denied 
the appellant's claim seeking entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C. § 1318.    


FINDINGS OF FACT

1. The veteran died in June 2001 as a result of 
cardiopulmonary arrest, which was due to or a consequence of 
myocardial infarction, which was due to or a consequence of 
ischemic cardiomyopathy.  Coronary artery disease also 
contributed to the veteran's death.

2. At his time of death, the veteran was service-connected 
for post-traumatic stress disorder (PTSD), which was rated as 
30 percent disabling.  At his time of death, the veteran was 
also service-connected for residuals, shell fragment wound to 
the chest, which was rated as non-compensable, and service-
connected for residuals, shell fragment wound to the right 
leg, which was rated as non-compensable.



3. The underlying disease process which led to myocardial 
infarction, ischemic cardiomyopathy and coronary artery 
disease was not manifested during the veteran's period of 
active service or until many years after his separation from 
service and was not proximately related to his service-
connected PTSD, his service-connected residuals, shell 
fragment wound to the chest, or his service-connected 
residuals, shell fragment wound to the right leg.

4.  At his time of death, the veteran's combined schedular 
rating for his service-connected disabilities was 30 percent 
disabling.

5.  None of the veteran's service-connected disabilities was 
individually rated as 100 percent disabling, and he was never 
rated as totally disabled.



CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for the 
veteran's cause of death have not been met. 38 U.S.C.A. §§ 
1110, 1151, 1310, 1318, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.159, 3.303, 3.310, 3.312 (2003).

2.  The criteria for a grant of DIC have not been met. 38 
U.S.A. §§ 1110, 1151, 1310, 1318, 5103, 5103A (West 1991); 38 
C.F.R. §§ 3.159, 3.312 (2003).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's separation exam dated October 1968 indicated 
that he sustained shrapnel wounds to the right chest and 
right leg in May 1968.  His medical history reports dated 
July 1966 and October 1968 showed that he had or presently 
had depression or excessive worry, and nervous trouble.  In a 
May 1984 statement, the veteran recalled his friend and three 
men of his unit being killed by land mines while serving in 
Vietnam.  He also remembered killing women and children in 
Vietnam, shooting a soldier five feet in front of him, and 
feeling shock and then withdrawing and not communicating with 
anyone for weeks.  After leaving Vietnam, he stated that he 
could hear the cries of the wounded and dying in his sleep.  

In November 1984, the veteran was given a VA examination and 
diagnosed with chronic PTSD.  In a January 1985 rating 
decision, the veteran was granted service connection for PTSD 
and given a 30 percent rating, effective July 2, 1984.  In 
February 1985, the veteran was given another VA exam.  He 
claimed that chest wounds which he sustained in service had 
healed and did not give him problems, but that he did have 
pain from a leg wound in service.  The veteran was diagnosed 
with shrapnel fragment wounds of the chest, healed and 
asymptomatic, and shrapnel fragment wounds of the right leg, 
symptomatic, with no functional impairment.  In an April 1985 
rating decision, the RO granted service connection for 
residuals, shrapnel fragment wounds of the chest, healed and 
asymptomatic, and gave a non-compensable rating, effective 
July 2, 1984.  The RO also granted service connection for 
residuals, shrapnel fragment wounds of the right leg, 
symptomatic, and gave a non-compensable rating, effective 
July 2, 1984.   


According to his death certificate, the veteran died on June 
[redacted], 2001.  His cause of death was listed as cardiopulmonary 
arrest, which was due to or a consequence of myocardial 
infarction, which was due to or a consequence of ischemic 
cardiomyopathy.  The death certificate also indicated that 
coronary artery disease contributed to the veteran's death.  
In July 2001, the veteran's spouse (appellant) stated that 
the veteran's stress of trying to cope with PTSD ultimately 
resulted in his heart attack and, therefore, caused his 
death.  

In a March 1997 letter, Dr. M. R. stated that the veteran had 
severe left ventricular systolic dysfunction, severe left 
ventricular dilatation, left atrial enlargement, mild aortic 
insufficiency and trace mitral regurgitation.  In a March 
1997 cardiopulmonary report, Dr. R. W. indicated that the 
veteran had a history of severe 3v coronary artery disease.  
Atherosclerotic risk factors noted were possible abnormal 
lipids, family history with his father, and that the veteran 
previously smoked one and half packs of cigarettes a day, for 
22 years before quitting in December 1996.  

Treatment records from March 1998 indicated that the 
veteran's hypertension and coronary artery disease were 
stable.  Treatment records from October 1997 through June 
2001 showed that the veteran was diagnosed on multiple 
occasions with hyperlipidemia, coronary artery disease and 
hypertension.

In March 1999, the veteran had an exam with Dr. F. B.  His 
blood pressure was 98/68, with a pulse of 72.  At a May 1999 
follow up exam, the veteran's blood pressure was 114/74, with 
a pulse of 68.  Dr. F. B.'s impression was hypertension with 
an ischemic cardiomyopathy.  In November 1999, the veteran's 
blood pressure was 116/78, with a pulse of 80.  In March 
2000, the veteran's blood pressure was 120/76, with a pulse 
of 84.  At a September 2000 exam, Dr. M. R. indicated that 
the veteran had a history of hypertension and ischemic 
cardiomyopathy due to myocardial infarction in 1996.  The 
veteran's blood pressure was 112/70, and his pulse was 68 and 
regular.  The clinical impression was ischemic 
cardiomyopathy, doing well without any symptoms, hypertension 
which was controlled and hyperlipidemia.  In March 2001, Dr. 
M. R. stated that the veteran had stable, severe ischemic 
cardiomyopathy, but no evidence of active coronary artery 
disease.  Blood pressure was 102/68, and his pulse was 64 and 
regular.    

Private physician Dr. C. R. submitted a statement dated 
October 2001.  He stated that the veteran's death resulted 
from his service-related PTSD.  This stress caused his high 
blood pressure which was difficult to manage and led to his 
developing coronary artery disease and myocardial infarction.  
Dr. C. R. indicated that he was convinced to a reasonable 
degree of medical certainty that the veteran's PTSD was the 
source of his high blood pressure which culminated in the 
complications of hypertension, the most significant being 
coronary artery disease and a myocardial infarction that 
terminated in a cardiopulmonary arrest.

The veteran's case was examined by a VA heart specialist in 
February 2002.  The veteran's C-file, which included updated 
medical records, was extensively reviewed.  The diagnoses 
were PTSD, hypertension, hyperlipidemia, chronic cigarette 
smoker and coronary heart disease (due to hypertension, 
hyperlipidemia and cigarette smoking).  The VA examiner 
stated that PTSD, chronic anxiety and stress of multiple 
kinds have been found to contribute to the development of 
coronary artery disease in many people.  However, it, in and 
of itself, has not been found as a significant coronary risk 
factor in the absence of other coronary risk factors.  The 
examiner noted that the veteran has multiple coronary risk 
factors including hyperlipidemia, hypertension, tobacco 
dependence and a possible family history of coronary heart 
disease.  The examiner stated that she never found 
implications in the literature suggesting that any chronic 
stress condition caused hypertension.  The examiner concluded 
that it is not at least as likely as not that the veteran's 
hypertension was caused by his PTSD, it is not at least as 
likely as not that the veteran's coronary artery disease was 
caused by his PTSD, it is at least as likely as not that the 
veteran's death was due to a myocardial infarction, it is at 
least as likely as not that the veteran's myocardial 
infarction was due to his cigarette smoking, hypertension and 
hyperlipidemia.  Therefore, the examiner stated that it is 
not at least as likely as not that the veteran's death was 
due to his PTSD.

The veteran's case was also examined by a VA PTSD specialist 
in February 2002.  Upon review of the veteran's medical and 
psychiatric reports, he stated that he was not aware of any 
research which linked PTSD to hypertension.  He was aware 
that PTSD was a condition included under anxiety disorder and 
that some individuals with anxiety may have elevated blood 
pressure.  The examiner concluded that it was not as least as 
likely as not that the veteran's PTSD caused hypertension.  
The examiner also noted that the veteran died of 
cardiopulmonary arrest due to or as a consequence of a 
myocardial infarction.  He stated that PTSD does not cause 
myocardial infarction or a cardiopulmonary arrest.  
Therefore, it was not at least as likely as not that the PTSD 
caused or contributed to the veteran's death.

A VA physician reviewed the veteran's medical records in 
January 2003.  The veteran's C-file was completely reviewed.  
The VA physician noted that the veteran underwent a July 1984 
compensation and pension exam for initial service connection 
for the thoracic shell fragment wound.  The diagnosis at that 
time established that the wound was in the posterior chest, 
and was healed and asymptomatic.  There was no subsequent 
clinical data of record suggesting any further difficulty 
with this problem or that in any way threatened or affected 
the veteran's cardiac status.  Therefore, the VA physician 
concluded that the veteran's service-connected shell fragment 
wound of the chest was very unlikely to be a contributing 
cause to his death from heart disease.  

Furthermore, the VA examiner noted that the veteran recorded 
normal blood pressure, at the beginning of exercise and at 
peak exercise, at his March 1997 cardiac stress test.  
Between March 1997 and June 2001 when the veteran died, the 
veteran's blood pressure was recorded in the clinical record 
on multiple occasions.  On each occasion, his blood pressure 
was well within the normal range or in the low normal range, 
suggesting that his hypertension was under excellent control.  
The examiner also stated that generally stress is not 
accepted as a major risk factor for the development of 
coronary artery disease.  While stress may affect blood 
pressure in a marginal sense on a free radical basis, it has 
not been established as a cause of sustained hypertension of 
a magnitude that would make treatment difficult.  The 
examiner also noted that there was no clinical evidence of 
record that suggested stress was thought by the veteran's 
treating physicians to be a significant factor in the 
veteran's hypertension.  Thus, the VA examiner concluded that 
it was not as likely as not that the veteran's service-
connected PTSD was a contributory cause of his death from 
heart disease.

Analysis

I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the appellant of the reasons for its 
decision, as well as the laws and regulations applicable to 
his claim.  This information was provided in the February  
2003 Statement of the Case.  In this document, the RO also 
provided notice of what evidence it had considered.    
 
In October 2001, the RO sent the appellant a VCAA letter.  In 
this letter, the RO asked the appellant to tell it about any 
additional evidence she wanted obtained.  The letter told the 
appellant that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the appellant 
about the attempts.  Throughout the appeal and in the VCAA 
letter, the appellant has been asked to provide VA with 
information about other evidence that might be available, and 
was told VA would assist her in obtaining additional evidence 
(such as private medical reports and reports from federal 
agencies).  In short, the RO has informed the appellant which 
information and evidence that the appellant was to provide to 
VA and which information and evidence that the VA would 
attempt to obtain on behalf of the appellant.  38 C.F.R. 
§ 3.159 (b) (2002); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

In the instant case, the record reflects that the VCAA letter 
was sent in October 2001.  The letter told the appellant what 
evidence was needed to substantiate her claims.  The 
appellant has been made aware of how VA would assist her in 
obtaining evidence and information.  She has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  The appellant was afforded VA examinations (on 
behalf of the veteran) in both February 2002 and January 2003 
regarding cause of death and the veteran's service-connected 
PTSD and service-connected shell fragment wound of the chest.  
In view of the development that has been undertaken in these 
claims, further development is not needed to comply with 
VCAA.

II.  	Entitlement to service connection for the 
veteran's cause of death.  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West Supp. 2001).  
The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2003).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death. For a service connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2003).

Service connection for the cause of death may also be granted 
if the evidence establishes that service-connected disability 
constituted a contributory cause of death.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, with debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c) (2003).

In this case, the appellant's contention is that the 
veteran's death from cardiopulmonary arrest was a direct 
result of his service-connected PTSD.  The appellant also 
contends that the veteran's service-connected chest muscle 
impairment contributed to his death.
   
The appellant offers the medical opinion of private physician 
Dr. C. R. as proof that the veteran's death was caused by his 
PTSD.  Dr. C. R. stated that the veteran's "death resulted 
from his service-related post traumatic stress disorder.  
This stress caused his high blood pressure which was 
difficult to manage and led to his developing coronary artery 
disease and a myocardial infarction."  The appellant argues 
that Dr. C. R.'s medical opinion, as the veteran's treating 
physician, carries more weight than the opinions of the other 
medical experts of record, who did not treat the veteran.    

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (CAVC) has rejected the "treating physician rule," 
which holds that opinions of a claimant's treating physician 
are entitled to greater weight than opinions from medical 
experts who have not treated a claimant. Guerrieri v. Brown, 
4 Vet. App. 467, 471 (1993).

In assessing the medical opinions in the record, more weight 
is given to the VA medical opinion from February 2002 than to 
the private opinion of Dr. C. R. from October 2001.  Both 
physicians involved in the February 2002 VA exam indicated 
that they reviewed the claims file, specifically the medical 
and psychiatric reports.  While Dr. C. R.'s treatment records 
are part of the claims file, Dr. C. R.'s opinion does not 
indicate what particular records or evidence in the claims 
file was reviewed in reaching his conclusion.  

Also, the VA medical opinion is more detailed in providing 
reasons for the conclusions reached.  VA examiner Dr. K. R. 
stated that it was not at least as likely as not that the 
veteran's death was due to his PTSD because, while PTSD, 
chronic anxiety and stress of multiple kinds have been found 
to contribute to the development of coronary risk factors, it 
in and of itself has not been found as a significant coronary 
risk factor in and of itself in the absence of other coronary 
risk factors.  Dr. K. R. also indicated that the veteran had 
multiple coronary risk factors, and that Dr. K. R. had never 
found implications in the literature suggesting that any 
chronic stress condition caused hypertension.  Also, VA 
examiner Dr. A. D. concluded that it was not at least as 
likely as not that the veteran's PTSD caused hypertension 
because he was not aware of any research which linked PTSD to 
hypertension.  Dr. A. D.'s conclusion that it was not at 
least as likely as not that PTSD caused or contributed to the 
veteran's death was based on his review of the death 
certificate and his medical knowledge that PTSD does not 
cause myocardial infarction or a cardiopulmonary arrest.

By contrast, Dr. C. R.'s opinion was less detailed in 
providing reasons or bases for his medical conclusions.  His 
opinion was one paragraph in length, and more perfunctory in 
nature.  He concluded that the veteran's PTSD was the source 
of his high blood pressure which culminated in the 
complications of hypertension, the most significant being 
coronary artery disease and myocardial infarction.  While the 
VA report indicated that the medical literature did not 
suggest that any chronic stress condition caused 
hypertension, Dr. C. R. does not provide reasons or clinical 
research evidence to bolster his conclusion that the 
veteran's PTSD was the source of his high blood pressure 
which culminated in complications of hypertension.

In addition, more weight is given to the VA medical opinion 
from January 2003 than to the private opinion of Dr. C. R.  
The January 2003 VA report is also more detailed in the 
reasons supporting its medical conclusion.  The examiner 
concluded that the veteran's shell fragment wound of the 
chest was very unlikely to be a contributing cause to his 
death of heart disease.  The VA examiner bolstered his 
conclusion based on the July 1984 diagnosis that the 
veteran's wound was in the posterior chest, and was healed 
and asymptomatic.  There was no subsequent clinical data of 
record suggesting any further difficulty with this problem or 
that in any way threatened or affected the veteran's cardiac 
status.  Also, the VA examiner concluded that it was not as 
likely as not that the veteran's service-connected PTSD was a 
contributory cause of his death because, in general, stress 
was not accepted as a major risk factor in the development of 
coronary artery disease.  The VA examiner also noted the 
veteran's normal blood pressure, documented from March 1997 
to the time of his death, suggesting that his hypertension 
was under excellent control.  

By contrast, Dr. C. R's October 2001 opinion does not address 
the veteran's shell fragment wound of the chest as a possible 
contributing cause of his death.  Furthermore, as stated 
above, Dr. C. R.'s one paragraph opinion is less detailed in 
providing reasons or bases for his medical conclusions, and 
more perfunctory in nature.  

The Board recognizes that the appellant believed that the 
veteran's stress of trying to cope with his PTSD condition 
ultimately resulted in his heart attack and thus caused his 
death, and that the appellant contended that the veteran's 
chest muscle impairment in service contributed to his death. 
However, the appellant is not a medical professional, and is 
therefore not competent to provide evidence pertaining to 
medical causation.  Espiritu, 2 Vet. App. at 494; Grottveit, 
5 Vet. App. at 93.
 
The objective medical evidence does not weigh in favor of the 
appellant's claim of entitlement to service connection for 
the veteran's cause of death.  Because the evidence in this 
case is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  Therefore, this claim is denied.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  	Entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 
38 U.S.C.A. §§ 1310, 1318.  

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  The 
standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under chapter 11 of this title.  38 U.S.C.A. 
§ 1310.

A surviving spouse may also be eligible for DIC if the 
veteran who dies, not as the result of his own willful 
misconduct, was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability rated totally disabling if (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty; or (3) the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318.

In this case, the veteran died in June 2001 from 
cardiopulmonary arrest, which was due to or a consequence of 
myocardial infarction, which was due to or a consequence of 
ischemic cardiomyopathy.  The veteran's death certificate 
also indicated that coronary artery disease contributed to 
his death.  For the reasons set forth above, however, it has 
not been established that the veteran's service-connected 
disabilities caused or contributed to his death.  

At the time of his death, the veteran was service-connected 
for PTSD which was rated as 30 percent disabling.  At his 
time of death, the veteran was also service-connected for 
residuals, shell fragment wound to the chest which was rated 
as non-compensable, and service-connected for residuals, 
shell fragment wound to the right leg which was rated as non-
compensable.  The veteran's combined service-connected 
disability rating was 30 percent at the time of death.  The 
record does not indicate that the veteran was a former 
prisoner of war.  None of the veteran's service-connected 
disabilities was individually rated as 100 percent disabling, 
and the evidence of record does not indicate that he was ever 
rated as totally disabled.  Accordingly, the appellant is not 
entitled to dependency and indemnity compensation (DIC) under 
38 U.S.C.A. §§  1310, 1318.


ORDER

1.  Service connection for the veteran's cause of death is 
denied.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. §§ 1310, 1318 is 
denied.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



